OPINION OF THE COURT
OLIVER L. GREEN, JR., Circuit Judge.
The appellants’ Motions for consolidated of the above appeals are granted.
The appellants bring these appeals from orders of the trial Judge *106denying awards of attorneys fees, as provided for in Section 83.48 Florida Statutes. The appellants were the successful litigants in Landlord and Tenant actions below.
The trial Judge determined that the subject statute provided for “recovery” of attorney fees to “the party”, and since the appellants did not incur the responsibility for paying fees, neither should they recover any such fees. Furthermore, the trial Judge determined that the fees would not inure to the benefit of the appellants, but would go into a public revenue fund which finances the Florida Rural Legal Services Office.
While the statute is worded so as to allow a trial Judge certain discretions, it is not to be so narrowly interpreted so as to bar recovery of attorney fees under the instant circumstances. Love v. Love, 370 So. 2d 1231 (4th DCA 1979); and Butler v. Butler, 376 So.2d 287 (5th DCA 1979).
Similar issues raided in Federal appeals have been resolved favorable to the appellants. Sellera v. Woolman, 510 F.2d 119 (5th Cir. 1975); Blum v. Stenson, 104 S.Ct. 1541 (1984); Rodriques v. Taylor, 569 F.2d 1231, 1235 (3rd Cir. 1977); Dennis v. Chang, 611 F. 2d 1302, 1306 (9th Cir. 1980); Shadis v. Beal, 685 F.2d 824, 830 (3rd Cir.) Cert. denied, 1035 Ct. 300 (1982); and, Riddell v. National Democratic Party, 624 F.2d 539, 543 (5th Cir. 1980).
No purpose would be served by entertaining oral argument. The orders of the learned trial judge are reversed and these actions are remanded for further proceedings pursuant to this opinion.
DATED: September 24th, 1986.